Exhibit 10.1 UNILATERAL PURCHASE OPTION CONTRACT FOR MINING PROPERTIES MINERA POLYMET LIMITADA TO GEOACTIVA SPA Appearing in SANTIAGO DE CHILE, on April 30, 2013 are: as one party, GEOACTIVA SPA , a mining company, RUTNo.76.158.615-7, represented by Juan Paulo Bambach Salvatore, Chilean, lawyer, married, national identity card No.7.010.465-2, and Nicolás Noguera Correa, Chilean, married, commercial engineer, national identity card No. 13.471.180-9, both domiciled at 5335 Avenida Presidente Riesco, 21 st floor, office 2104, Las Condes, hereinafter  Geoactiva  or the Beneficiary ; and as the other party, MINERA POLYMET LIMITADA , a legal entity as named, RUT No. 76.975.260-9, represented by Kevin Mitchell, Canadian, married, businessman, national identity card No. 14.498.971-1, both domiciled at 3260 Baldomero Lillo, Vallenar, non-resident in this city, hereinafter the  Owner ; and all of the above shall be referred to as the  Parties . The appearing parties are of legal age and have verified their identities with the aforementioned identity cards and declare: I :Mining Properties The Owner is the exclusive owner of the following mining properties for exploitation, manifestations, and any other rights that arise from said properties that are identified as follows: 1) Exploitation concession  Perth 1 to 36 , registered on page 7, number 6, of the 2003 Property Register of the Freirina Registrar of Mines; 2) Manifestation  Lancelot I 1 to 30 , registered on page 1,272, number 669, of the 2008 Discoveries Register of the Freirina Registrar of Mines; 3) Manifestation 
